IN THE MISSOURI COURT OF APPEALS
                       WESTERN DISTRICT

 LEO A. CRANFORD,                                         )
                                                          )
                                         Appellant,       )
                                                               WD81558
 v.                                                       )
                                                          )
                                                               OPINION FILED:
                                                          )
                                                               May 28, 2019
 STATE OF MISSOURI,                                       )
                                                          )
                                       Respondent.        )


                     Appeal from the Circuit Court of Pettis County, Missouri
                            The Honorable Robert L. Koffman, Judge

                    Before Division Four: Karen King Mitchell, Chief Judge, and
                             Alok Ahuja and Cynthia L. Martin, Judges

        Leo Cranford appeals, following an evidentiary hearing, the denial of his Rule 24.035 1

motion for post-conviction relief. Cranford raises a single point on appeal; he argues that plea

counsel provided ineffective assistance in failing to advise him that his sentence for first-degree

child molestation under § 566.0672 had to be served without eligibility for parole and that his

conviction of first-degree statutory sodomy under § 566.062 required him to serve at least 85% of

his sentence before becoming parole eligible. The motion court overruled Cranford’s motion on



        1
          All rule references are to the Missouri Supreme Court Rules (2018), unless otherwise specified.
        2
           All statutory citations are to the Revised Statutes of Missouri, as updated through the 2014 supplement,
unless otherwise noted.
the ground that parole eligibility is a collateral consequence of a guilty plea about which counsel

has no duty to inform a client and, therefore, the failure to do so did not amount to ineffective

assistance. Finding no error, we affirm.

                                           Background

       On June 20, 2016, Cranford appeared before the plea court to enter guilty pleas to

first-degree child molestation and first-degree statutory sodomy. At the hearing, the plea court

discussed the various rights attendant to a trial that Cranford was relinquishing by pleading guilty;

Cranford acknowledged understanding them all and affirmed that he wished to proceed with his

pleas. Cranford advised the court that he was pleading guilty of his own free will because he had

committed the crimes with which he was charged. The prosecutor then established the following

factual basis for Cranford’s crimes:

               On July 29th of last year, the Defendant was in charge of the care of the
       child alleged by initials in Counts I and II. That child was two years old. While
       the Defendant was left in charge of that child, the parents were planning to make a
       quick run to town. When they left the home, they quickly realized they had
       forgotten something, [so] they returned to the home. When they returned,
       Mr. Cranford was nowhere to be found.

               The mother initially went to look to try to locate Mr. Cranford while the
       father went in to check on the child. When the father walked in shortly followed
       by the mother, they found their two-year-old laying on the bed with her diaper
       pulled down and the Defendant on his knees standing—kneeling over the child with
       his penis exposed.

               As the father came in, initially to make contact with the Defendant, the
       Defendant got up and left the home and announced that he was leaving to go turn
       himself in and ran out of the home. He shortly thereafter returned—went down to
       the Sheriff’s Department, walked in and notified two separate officers that he was
       there to turn himself in and indicated that he [had] almost relapsed. He says almost.

               He then later was [M]irandized and confessed to walking into the room
       shortly after the parents left, pulling down the two-year-old’s diaper, pulling his
       pants down and beginning to fondle her vagina shortly before the parents walked
       back in and interrupted the events. He was placed under arrest and, obviously,
       that’s what brings [this] before us.



                                                 2
              I note the statement that he [had] almost relapsed because the Defendant, as
       alleged and as noted to the Court in Count II, has a prior—is a prior convicted
       sexual offender.

Following the prosecutor’s recitation and the plea court’s description of an “open plea,” the plea

court asked Cranford if he wished to proceed with his pleas or if he wished to withdraw them and

proceed to trial. Cranford responded, “I’ll maintain my plea.” The plea court accepted the pleas

and set the matter for sentencing.

       At sentencing, the State requested the maximum sentence available on both counts

(30 years’ imprisonment) and asked that the sentences be run consecutively. Plea counsel sought

concurrent ten-year terms. While the plea court was discussing with Cranford its rationale for the

sentence it was about to hand down, the prosecutor noted that the first-degree child molestation

conviction was, by statute, a “parole-free sentence.” The court then noted that if it imposed the

maximum sentence, Cranford would be “100 years old by the time [he] came out.” The plea court

then pronounced Cranford’s sentences:

       So it is the intent of this Court to sentence you to 30 years in the Missouri
       Department of Corrections on each sentence, and I’m not going to run them
       consecutive to each other. This is an AOWP,3 you’re going to do 30 anyway. You
       will be at an age when you get out, unless the law changes, where you will be
       incapable, in my opinion, of doing this conduct in the future, which is the goal. I
       won’t run them consecutive because you turned yourself in and said I did it. But
       there are consequences to the action. I mean, you cannot be allowed to go out there
       and be a menace to the community anymore.

       The plea court then advised Cranford of his rights under Rule 24.035 and questioned him

about the assistance of plea counsel. Cranford advised the plea court that he had no complaints

with plea counsel’s representation in any way, and he further acknowledged that, in so stating, he




       3
           Apparently this stands for an offense without parole eligibility.


                                                           3
understood that his assertion could later be used to defeat any allegation that plea counsel provided

ineffective assistance.

       Following his delivery to the Department of Corrections, Cranford timely filed a pro se

Rule 24.035 motion. Appointed counsel thereafter timely filed an amended motion, which

alleged—in part—that plea counsel provided ineffective assistance in failing to inform Cranford

of the parole eligibility consequences of his guilty pleas. The motion court (who had also been the

plea and sentencing court) granted an evidentiary hearing, wherein it took judicial notice of the

underlying criminal case and received testimony from Cranford.

       At the hearing, Cranford testified that he was not aware of the parole eligibility

consequences attendant to his convictions when he pled guilty, and, had he known, he would not

have pled guilty, but would have gone to trial. During cross-examination, Cranford steadfastly

maintained that he always wanted to take the case to trial, but his plea counsel would not allow it.

He also repeatedly denied responsibility and claimed that he had not done anything wrong.

       The motion court entered findings of fact and conclusions of law, overruling Cranford’s

motion. The motion court noted that, “when the Court inquired of [Cranford] as to whether he had

any complaints about his legal counsel, he did not tell the Court what he now expresses.” The

motion court concluded that “[h]is testimony now is not credible.” Specifically with respect to

Cranford’s claim regarding knowledge of parole eligibility, the motion court found, “There is no

evidence that plea counsel advised him one way or the other concerning the collateral

consequences of his plea,” and concluded that, because “[p]arole eligibility is considered a

collateral consequence of a plea, about which counsel has no obligation to inform the

defendant[, c]ounsel’s failure to inform the movant of the parole eligibility does not affect the




                                                 4
voluntariness of his guilty plea.” As such, the motion court overruled Cranford’s motion, and he

now appeals.

                                        Standard of Review

       “Appellate review of the motion court’s denial of a Rule 24.035 motion for post-conviction

relief is limited to determining whether the motion court’s findings of fact and conclusions of law

are clearly erroneous.” Bishop v. State, 566 S.W.3d 269, 271 (Mo. App. W.D. 2019). “The motion

court’s findings and conclusions are clearly erroneous only if, after reviewing the entire record,

the appellate court is left with the definite and firm impression that a mistake has been made.” Id.

(quoting Simmons v. State, 502 S.W.3d 739, 741 (Mo. App. W.D. 2016)).

                                              Analysis

       In his sole point on appeal, Cranford argues that plea counsel provided ineffective

assistance by failing to inform him of the parole eligibility consequences of his guilty pleas.

       “To establish that he received ineffective assistance of counsel, [a movant] must prove by

a preponderance of the evidence that [plea] counsel failed to exercise the level of skill and diligence

of a reasonably competent attorney and that [the movant] was prejudiced by that failure.” Fonville

v. State, 563 S.W.3d 794, 799-800 (Mo. App. W.D. 2018).

       “The validity of a plea of guilty depends on whether it was made voluntarily and

intelligently, which means, inter alia, that the defendant must enter the plea with knowledge of the

direct consequences of the plea.” Reynolds v. State, 994 S.W.2d 944, 946 (Mo. banc 1999)

(internal citation omitted). “Eligibility for parole . . . is merely a ‘collateral’ consequence of a

defendant’s plea, and, therefore, ‘neither counsel nor the trial court is under an affirmative

obligation to inform a defendant of the parole consequences of the guilty plea.’” Webb v. State,

334 S.W.3d 126, 129 (Mo. banc 2011) (quoting Reynolds, 994 S.W.2d at 946).




                                                  5
         Despite the holdings in both Reynolds and Webb, Cranford argues that the United States

Supreme Court’s holding in Padilla v. Kentucky, 559 U.S. 356 (2010), “eschewed this ‘direct’

versus ‘collateral’ consequences distinction.” Contrary to Cranford’s argument, the Supreme

Court expressly declined to address the propriety of the distinction. Padilla, 559 U.S. at 365

(noting that, though the Court had “never applied a distinction between direct and collateral

consequences to define the scope of constitutionally ‘reasonable professional assistance[,]’ . . .

[w]hether that distinction is appropriate is a question we need not consider in this case”). Thus,

“the well-established principle that plea counsel is not ineffective for failing to inform a defendant

of the collateral consequences of a guilty plea is unaffected by Padilla v. Kentucky, 559 U.S. 356

(2010).” Voegtlin v. State, 464 S.W.3d 544, 555 (Mo. App. E.D. 2015) (internal citations omitted);

see also Simmons v. State, 432 S.W.3d 306, 310 (Mo. App. E.D. 2014) (“It is clear that Missouri

courts have declined to expand Padilla’s reasoning beyond the deportation context into parole

matters. Under existing case law, counsel has no obligation to advise a criminal defendant about

the parole consequences of his guilty plea.” (internal citations omitted)). As such, Cranford’s

claim is without merit and denied.4




          4
            In any event, “Article V, § 2 of the Missouri Constitution provides that the Missouri Supreme Court’s
‘decisions shall be controlling in all other courts.’” Johnson v. State, 451 S.W.3d 276, 281 (Mo. App. W.D. 2014)
(Ahuja, C.J., concurring) (quoting Mo. Const. art. V, § 2). Unless “Reynolds’[s] holding on this federal constitutional
issue is overruled by the Supreme Court of the United States or by the Missouri Supreme Court, it is binding on this
Court.” Id. As such, even if we were so inclined to accept Cranford’s argument, we are constitutionally precluded
from doing so.


                                                          6
                                        Conclusion

       The motion court did not clearly err in overruling Cranford’s Rule 24.035 motion. Its

judgment is affirmed.



                                          Karen King Mitchell, Chief Judge

Alok Ahuja and Cynthia L. Martin, Judges, concur.




                                             7